DETAILED ACTION
The action is responsive to the amendment filed on 07/27/2022. Claims 1, 3-11 and 13-22 are pending in the case. Claims 1 and 11 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11 and 13-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
Rosati et al. (US Patent Pub. No. 20150305551 A1) discloses a mobile device in communication with a beverage-making apparatus, receiving beverage-making state information from the beverage-making apparatus, acquiring schedule information of a user, extracting an event from the schedule information, extracting a start time for making a beverage by the date of the event, generating a first content for guiding the user to make the beverage by the date of the extracted event using the beverage-making apparatus and displaying beverage-making state information including a start time.
Read et al. (US Patent Pub. No. 20180082550 A1) discloses acquiring schedule information of a user from a schedule application, extracting an event corresponding to a predetermined event category from the schedule information and calculating beverage-making start deadline for completing making of a beverage by a date of the extracted event.
Argue et al. (US Patent Pub. No. 20140172894 A) discloses filtering a list of recipes based on an ingredient purchase history of the user.
Dhagumudi et al. (US Patent Pub. No. 20170344950 A1) discloses customizing beverage recipes based on a user’s schedule information and ingredient inventory.
Kamal et al. (US Patent Pub. No. 20150113262 A1) discloses controlling a beverage making machine to make a beverage at a particular time based on a user’s schedule.
Al-Shaibani et al. (US Patent Pub. No. 20170119195 A1) discloses a coffee maker that will automatically brew coffee at a particular time where the time is based on a calendar schedule of a conference room or scheduled attendees.
Hinnegan (US Patent Pub. No. 20160076906 A1) discloses commanding a coffee machine to start brewing coffee at a time calculated from a user’s schedule information.
However the features of generating a first content including an instruction to make a beverage by a date of an extracted event using a beverage-making apparatus and using purchased ingredients based on a beverage ingredient purchase history when taken in the context of the claims as a whole, were not found in the prior art teachings.


	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171